The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 8 and 11-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Zhifei et al. (Zhifei; CN 104442664) discloses a vehicle door apparatus ([0002]) comprising:  a moving object detector (5 of Fig 1 radar) configured to detect a moving object approaching a door of a vehicle ([0028] monitors moving objects); a door opening operation detector (2 of Fig 1 door handle sensor) configured to detect a door opening operation performed by an occupant in the vehicle ([0028] identifies driver’s door opening action); a door opening restriction unit (3 of Fig 1 door lock) configured to restrict opening of the door by the door opening operation when detecting approach of the moving object ([0028]); and a door opening permission unit (1 of Fig 1 control unit) configured to permit opening of the door by the door opening operation when the door opening operation is detected a predetermined number of times in a state in which the opening of the door is restricted ([0032]-[0033], Claim 6 once a moving object is detected in the monitored area, if the driver tries to open the door for the first time, the control unit locks the door and actuates the voice alarm, when the driver tries to open the door for the second time, the control means unlocks the door allowing the door to be opened without actuating the voice alarm (the second time being the predetermined number of times)).
Kazuaki (JP 2009/040342) discloses a vehicle door system capable of making safety consciousness complete relative to an occupant having low safety consciousness. Kazuaki discloses a safety confirmation action detector configured to detect a safety confirmation action taken by the occupant, wherein the door opening permission unit is configured to permit opening of the door on condition that the safety confirmation action has been detected ([0040]-[0041] the system determines actions taken by passenger, such as confirming the surrounding situation was properly performed, before allowing the door to be opened).
While Zhifei and Kazuaki disclose vehicle safety systems for avoiding opening a door on an outside object, the prior art of record fails to teach or render obvious, alone or in combination, the unique system including a door opening permission unit configured to permit opening of the door when a detection number of the door opening operation is greater than or equal to a first predetermined number and less than a second predetermined number that is greater than the first predetermined number on condition that the safety confirmation action has been detected, and4Docket No. 521724US Preliminary Amendmentthe door opening permission unit is configured to permit opening of the door even if the safety confirmation action has not been detected when the detection number of the door opening operation is greater than or equal to the second predetermined number, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685